FILED
                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA
                                                                                         NOV 2 7 2009
                                                                                   NANCY MAYER WHITTINGTON CLERK
                                                                                         U.S. DISTRICT COURT'
TYRONE JULIUS,                                 )
                                               )
                   Plaintiff,                  )
                                               )
        v.                                     )       Civil Action No.      (j9     ~250
                                               )
SMITHSONIAN INSTITUTION,                       )
                                               )
                   Defendant.                  )

                                   MEMORANDUM OPINION

        This matter comes before the court on plaintiff s application to proceed in forma pauperis

and pro se civil complaint. The court will grant the application, and dismiss the complaint.

        Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint contain a short

and plain statement of the grounds upon which the court's jurisdiction depends, a short and plain

statement of the claim showing that the pleader is entitled to relief, and a demand for judgment

for the reliefthe pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum standard of

Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to prepare a

responsive answer, to prepare an adequate defense and to determine whether the doctrine of res

judicata applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977).

        Plaintiffs complaint sets forth no facts at all, and utterly fails to comply with the minimal

requirements of Rule 8(a). Neither the court nor the defendant can discern the nature or basis of

plaintiffs claim, and the basis of the court's jurisdiction is unclear. As drafted, the complaint

fails to comply with Rule 8(a) , and, accordingly, the complaint will be dismissed. An Order

consistent with this Memorandum Opinion will be issued on this same date.




Date: \ \   ItO   Id\
                                                         rk+~.~
                                                      United States District Judge